Holden, J.,
delivered the opinion of the court.
This is an appeal by the state from a judgment of the circuit court of Jefferson Davis county sustaining á demurrer to an affidavit charging the appellee, B. B. Ball, with obtaining property or valuable thing by false *508jpretenses. Ball was convicted on the affidavit in the justice is court, and he appealed to the circuit court, where the demurrer to the affidavit was sustained; hence this appeal here.
The affidavit reads in part as follows:
“ ... Then and there knowingly, wilfully, and unlawfully, and with the unlawful intent and purpose to cheat and defraud one J. B. Magee, a medical doctor, represent, pretend and claim to the said Magee that he, the said Ball, was the owner of a certain red cow about two years old, and that for medical attention rendered or to be rendered the said cow should become the property of the said Magee, unless the said Ball should pay said Magee the sum of fifteen dollars for said services prior to the 15th day of September, A. D. 1915, when in truth and in fact the said Ball at said time did not and knew that he did not own the said animal or any other animal of like description. And by reason of the said false representation, claim, and contention of the said Ball he did then and thereby procure and obtain from the said Dr. Magee services and medical attention to the value of fifteen dollars, which he other-* wise would not have received, contrary to the statute in such cases made and provided, and against the peace and dignity of the state of Mississippi.”
The demurrer sets up, in substance, that the affidavit charges no crime, because it undertakes to charge defendant with having obtained professional services of a physician under false pretense, and that professional services of a physician is not “a valuable thing,” or subject to be obtained under false pretenses, under section 1166, Code of 1906, which reads as follows:
“Every person who, with intent to cheat or defraud another, shall designedly, by color of any false token or writing, or by any other false pretense, obtain the signature of any person to any written instrument, or obtain from any person any money, personal property, or valuable thing, upon conviction thereof,” etc.
*509The exact question raised in this case is whether or not the professional services of a medical doctor is “personal property, or valuable thing,” or, to present the point more sharply, are the services of a physician a “valuable thing?”
After an exhaustive search of the books and authorities hearing upon the proposition in the United States, we have been unable to find any decision that can be said to be in point. Therefore, having no precedent to guide us, we shall have to look to the language and purpose of the statute and endeavor to obtain the intent of the lawmakers. We think the object of the statute is primarily to reach the mischief of fraud or deceit practiced by one person upon another in obtaining spmething of value by such deceit or false pretense.The services of a competent physician is undoubtedly a he either money, personal property, or valuable thing. In the case before us the thing obtained by the false pretense and deceit was the services of a physician of the value or worth of fifteen dollars. The term “valuable thing” is very broad and comprehensive, and the legislature, no doubt, intended it as an enlargement, and not a restriction, to tangible personal, property. The services of a competent physician is undoubtedly a valuable thing within the meaning of the statute. The services of the wage hand in the field or the employee in the factory or the professional services of the lawyer or doctor are valuable. The amount or value is either fixed or easily ascertainable. Therefore the services of the physician in this case is a “valuable thing,” and when obtained by false pretenses and deceit the statute has been violated, and the guilty person is liable to prosecution thereunder. As the goods, wares, and merchandise of the storekeeper are his stock in trade, so are the services of the doctor, lawyer, or mechanic their stock in trade, and the one should not he deprived of his property by fales pretenses any more than the other, as the mischief intended to be cured is the ob-*510taming of the “valuable thing” by one person from another by means of deceit and false representation.
This case is unusual in its facts, and is rather of minor importance so far as this particular case is concerned, and we hope that the old red cow will show up before another trial is had in the lower court, but we feel certain that the conclusion we have reached as to the principle of law involved is correct and sound.
The judgment of the lqwer court is reversed, and the case remanded.

Reversed and remanded.